868 F.2d 1363
UNITED STATES of Americav.PANHANDLE EASTERN CORP., Panhandle Eastern Pipe Line Co.,Trunkline Gas Co., Trunkline LNG Co., General DynamicsCorp., Moore McCormack Resources, Inc., Moore McCormack LNGTransport, Inc., Morgan, Inc., Pantheon, Inc., Pelmar Co.and Lachmar.Appeal of TRUNKLINE LNG COMPANY and Trunkline Gas Company.
No. 88-3668.
United States Court of Appeals,Third Circuit.
Argued Jan. 31, 1989.Decided March 14, 1989.Rehearing and Rehearing In Banc Denied April 7, 1989.

On Appeal from the United States District Court for the District of Delaware (D.C. Civil Action No. 87-00190).
Michael Joseph (argued), Dyer, Ellis, Joseph & Mills, Washington, D.C., for appellants.
Gregory A. Harrison (argued), U.S. Dept. of Justice, Civil Div., Commercial Litigation Branch, Washington, D.C., for appellee.
Richard T. Franch (argued), Jenner and Block, Chicago, Ill., for appellee General Dynamics Corp.
Michael J. Hurley (argued), Howrey & Simon, Washington, D.C., for appellees Moore McCormack Resources, Inc. and Moore McCormack LNG Transport, Inc.
Before HUTCHINSON, SCIRICA and NYGAARD, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
This is an appeal from a final order of the United States District Court for the District of Delaware granting appellee's motion for summary judgment with respect to some of its claims.  Since the order granting summary judgment, if affirmed, wholly disposes of the case and the district court has certified it for appeal under Federal Rule of Civil Procedure 54(b), we have jurisdiction under 28 U.S.C.A. Sec. 1291 (West Supp.1988).  On the merits, the judgment of the United States District Court for the District of Delaware is affirmed on the opinion of Judge James L. Latchum, reported at 693 F.Supp. 88 (D.Del.1988).